UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
UNITED STATES OF AMERICA,

v. CRIMINAL NO. 2:19cr76

MACHAVALLIA MUTULU SHAKUR,
Defendant.
OPINION

This matter comes before the court on the Defendant’s Motion
to Suppress (“Motion”), filed on January 10, 2020. ECF No. 38. The
United States filed a Response on January 23, 2020. ECF No. 40.
The Defendant did not file a Reply.

The court held a hearing on the Motion on March 6, 2020. The
court heard testimony from Special Agent Michael Santare, formerly
an Officer with the Norfolk Police Department.! The court reviewed
several exhibits, including video footage with sound from Officer
Santare’s body camera. The court reserved ruling on the Motion,
and allowed the parties to submit supplemental authorities. The
Defendant and the United States filed supplemental memoranda on

March 10, 2020. ECF Nos. 47, 48. For the reasons below, the court

GRANTS the Motion.

 

1 For clarity, the court will refer to him as Officer Santare
when discussing the facts of the case. Since this encounter with
the Defendant, Mr. Santare has become a Special Agent with the
Bureau of Alcohol, Tobacco, Firearms and Explosives in Bronx, New
York, and is no longer employed with the Norfolk Police Department.
I. Facts

Upon consideration of the evidence, including the court’s
review of video footage from Officer Santare’s body camera as well
as Officer Santare’s testimony at the hearing, the court makes the
following findings of fact. On January 17, 2018, at approximately
1:00 P.M., Officers Santare and Luketic of the Norfolk Police
Department were patrolling on East Princess Anne Road in Norfolk,
when they observed a BMW sedan with a broken third brake light.
Officers Santare and Luketic initiated a traffic stop. Officer
Santare approached the driver side window of the BMW, where the
Defendant was seated in the driver’s seat. The Defendant handed to
Officer Santare a California identification card that had his
current name, Machavallia Shakur. Officer Santare informed the
Defendant that the car’s upper middle brake light was out. Officer
Santare also asked if there were any weapons or narcotics in the

vehicle, and the Defendant said that there were not.? During this

 

2 Officer Santare was an excellent witness, who was forthright
and credible. He testified that the Defendant was “extremely polite
and forthcoming” and that nothing led him to think the Defendant
had a gun in the vehicle, but that he routinely asked the gun
question in this location near a “gun violence initiative zone.”
However, he testified that there could be situations where he would
not ask the question, such as with a “female driver” with “three
screaming kids in the back." In that event, Officer Santare
testified he would just “give her a warning out of the gate.” These
quotes are from the court’s notes taken during the hearing. The
testimony gave the court concern whether this case involved some
type of “profiling,” since the Defendant was an African American
male driving an older model vehicle. This line of questioning was
not pursued in any detail by the parties or argued by them at the
time, Officer Luketic was talking to the only passenger in the
car, who was seated in the front passenger seat. The passenger
told Officer Luketic that she was on her way to a meeting with her
probation officer, and that she was on probation for “possession”
and for driving without a license. At some point during the first
few minutes of the encounter, two officers who were in the area
pulled up to assist Officers Santare and Luketic.

Officer Santare returned to his patrol car and ran the
Defendant’s information through several law enforcement databases.
The databases returned the name Gregory Felton in connection with
the Social Security number and date of birth provided by the
Defendant, as well as a number of prior felony convictions,
including some involving firearms. The discrepancy in the name
associated with the Defendant raised the officers’ suspicions that
he was attempting to conceal his identity. The officers questioned
the Defendant about this discrepancy, and the Defendant said that
he had changed his name in 1998. Officer Santare then asked the
Defendant why he did not have a driver’s license on him. The
Defendant produced a Social Security card with his current name,
Machavallia Shakur, on the card, and told Officer Santare that his

license was suspended and that he needed to take a class to get it

 

hearing or in the briefs. Given the court’s legal and factual
findings herein granting the Motion to Suppress, the matter is not
pursued further here.
restored. Officer Santare’s testimony did not indicate that he was
unsatisfied with this answer or otherwise found it to be not
credible. In fact, Officer Santare seemed satisfied with the
explanation, and testified that, at this point, he had decided not
to pursue the traffic violations any further. Officer Santare
further testified that he had no particular suspicion that there
were guns in the car and no heightened concerns for his safety at
this point.?

In any event, immediately following the Defendant’s comments
about his license suspension, Officer Santare began to question
the Defendant about guns, even though he had asked the Defendant
about weapons at the inception of the stop and received a negative
response. Although the body camera audio is difficult to hear at
times, the audible portions of the conversation are as follows:

Ofc. Santare: Here’s the deal man. I’m not really

interested in that, ok? I’m interested in
guns. Do you _ have any weapons in the
vehicle?

Defendant: No.

Ofc. Santare: Can we take a look to make sure?

Defendant: Well this is my sister’s car.

Ofc. Santare: Ok. A quick check?

Defendant: What would make you think I have a gun?

Ofc. Santare: I’m just trying to keep the bosses happy,
that’s all it is.

 

3 See supra note 2 and accompanying text.
Defendant: I feel you on that. You’re more than
welcome to search me or whatever because
I have no. . . nothing.
Ofc. Santare: You said I can?
Defendant: Yeah.
Gov. Ex. S-3 (emphasis added) .4
Officer Santare then told the Defendant to step out of the
vehicle and began to pat him down. Officer Santare found two
bundles of cash totaling about $700 and $900 in two separate pants
pockets. As Officer Santare was finishing the search of the
Defendant’s person, the Defendant directed him to a pocket on the
arm of the Defendant’s jacket that Officer Santare had not
searched. Officer Santare opened the pocket and pulled out an
inhaler and a small bag with white powder, which Officer Santare
suspected was drugs. Officer Santare testified that the Defendant
was “surprised” by the bag and denied knowledge of what was in it;
no field test was performed on the substance. The Defendant did
admit that the inhaler was his. Officer Santare put the Defendant

in handcuffs. Officers Santare and Luketic then began a search of

the car.5 The search uncovered pills and suspected illegal

 

4 Officer Santare testified that the location of the traffic
stop was just outside a “gun violence initiative zone,” and that
this fact accounted for his particular interest in inquiring
further about, and searching for, weapons. But see supra note 2.

5 At some point while Officer Santare was searching the
Defendant, but prior to the search of the car, the passenger told
narcotics in the glove compartment and paneling of the car; a
scale; a loaded gun inside of a nylon bag in the trunk; and a
locked safe containing methamphetamine, also in the nylon bag in
the trunk.

II. Analysis

The Defendant challenges three aspects of the traffic stop
and searches: the justification for the initial stop, the extension
of the stop to question the Defendant about guns, and the search
of the Defendant’s car. The court addresses each in turn.

A. Initial Traffic Stop

The Defendant first objects to the initial stop of the BMW,
and argues that there was no reasonable, articulable suspicion to
stop the car and initiate a traffic stop. Motion at 5.

Under well-established law, a traffic stop is legal, if it is
justified by reasonable, articulable suspicion of a criminal
offense or traffic violation. E.g., United States v. Palmer, 820
F.3d 640, 649 (4th Cir. 2016). Officers Santare and Luketic had
reasonable suspicion to execute the traffic stop because they
observed the third brake light of the BMW out, in violation of
Virginia’s traffic laws. Under § 46.2-1003 of the Virginia Code,

it is illegal for a vehicle to have a defective light or signal

 

one of the officers that there were drugs stored in the trunk,
glovebox, and behind the radio of the car.
device.® Accordingly, there was reasonable, articulable suspicion
to execute a traffic stop and pull the BMW over, and the initial
traffic stop was lawful.
B. Extension of the Stop and Consent to Search

The Defendant next argues that Officer Santare abandoned the
purpose of the traffic stop when he told the Defendant, “I’m not
really interested in [the traffic violations]. I’m interested in
guns.” Motion at 8. The Defendant further argues that, once the
underlying justification for the stop was abandoned, any extension
of the stop was unlawful. Id. The court agrees that there was an
unlawful extension of the traffic stop. In doing so, the court
finds that the tasks related to the purpose of the stop were
completed by the time Officer Santare began talking about guns,
and that this resulted in an extension of the seizure without a
lawful justification.

1. Tasks Tied to the Traffic Infraction Were Completed

The scope of a traffic stop must be “carefully tailored to
its underlying justification.” Florida v. Royer, 460 U.S. 491, 500

(1983). A traffic stop must last “no longer than is necessary to

 

6 Specifically, § 46.2-1003 states: “It shall be unlawful for
any person to use or have as equipment on a motor vehicle operated
on a highway any device or equipment mentioned in § 46.2-1002 which
is defective or in unsafe condition.” Section 46.2-1002 includes
“lighting device[s]” and “signal device[s].” Violations of Title
46.2 of the Virginia Code are “traffic infractions,” punishable by
a fine as provided in the schedule for Class 4 misdemeanors. VA.
Cope ANN. § 46.2-113.
effectuate the purpose of the stop,” unless the officer develops
reasonable, articulable suspicion of additional criminal conduct
that requires further investigation. Id. At the same time, officers
are permitted to ask questions and perform other tasks that go
beyond the investigation and prosecution of the particular traffic

violation. Rodriguez v. United States, 575 U.S. 348, 354 (2015).

 

Activities such as “checking the driver's license, determining
whether there are outstanding warrants against the driver, and
inspecting the automobile's registration and proof of insurance”
are within the acceptable scope and duration of a traffic stop.
Id. at 355. Brief questioning that is unrelated to the traffic
infraction is likewise acceptable, as long as such questioning
does not “measurably extend the duration of the stop.” Arizona v.
Johnson, 555 U.S. 323, 333 (2009).7 However, in Rodriguez, the
Supreme Court clearly held that “[a]uthority for the seizure ends
when tasks tied to the traffic infraction are-or reasonably should
have been-completed.” 575 U.S. at 354. For that reason, even brief

unrelated questioning may be unlawful, if it occurs after the point

 

7 The Fourth Circuit has found that extending a traffic stop
by a minute or two beyond the time necessary to deal with the
underlying suspected infraction is reasonable. See United States
v. Mason, 628 F.3d 123, 131 (4th Cir. 2010) (1 to 1.5 minutes to
inquire about the purpose of travel); United States v. Guijon-
Ortiz, 660 F.3d 757, 769 (4th Cir. 2011) (“a few minutes” to check
immigration status). Notably, these cases involved additional
checks or other activities conducted while the stop was in
progress, not, as here, after its purpose was concluded.

 
at which the tasks underlying the traffic stop are completed and
while the Defendant is still seized.

Importantly for purposes of this case, the Fourth Circuit, in
its most recent pronouncements on this subject, has distinguished
between unrelated questioning that occurs “during the course of a
traffic stop,” and questioning that occurs after the point at which
the “tasks tied to the traffic infraction are .. . completed.”

United States v. Bowman, 884 F.3d 200, 210 (4th Cir. 2018) (quoting

 

Rodriguez, 575 U.S. at 354). In the latter case, once the tasks
related to the traffic infraction are finished, the stop becomes
an unlawful seizure if it is extended for even a “de minimis”
amount of time. Bowman, 884 F.3d at 210.

In this case, the court finds that the tasks tied to the
traffic infraction were completed by the time Officer Santare began
discussing guns. In so finding, the court credits Officer Santare’s
testimony that, at that point, he had decided he would not arrest
the Defendant or even issue a ticket for the traffic infractions,
as it was not his or his colleagues’ practice to issue tickets in
such situations. This intention was definitively articulated
during the traffic stop and can be heard on the video footage,
when Officer Santare said he was no longer interested in the

traffic violations, but rather was interested in guns. Moreover,

 

8 See infra Part II.B.2 at 13-14.
Officer Santare testified that he had no heightened concern
regarding potential weapons or the safety of himself or the other

officers.? See Pennsylvania v. Mimms, 434 U.S. 106, 110 (1977)

 

(stating that officer safety concerns are a “legitimate and
weighty” consideration justifying additional protective measures
during a traffic stop). The evidence in the record, therefore,
indicates that there were no uncompleted tasks related to the
traffic violations, to officer safety concerns, or to any other
area tied to the underlying justification for the stop.

The United States, in its Supplemental Response, argues that
the tasks related to the infraction were not yet complete at this
point, because Officer Santare testified that his practice was to
tell an unlicensed driver to park the car and depart on foot.!9 ECF
No. 48 at 1. The court finds that this was not a “task tied to the
traffic infraction.” The court is not aware of, and the United

States has not pointed to, any legal authority requiring this

 

9 In addition to Officer Santare’s testimony that he did not
assess the situation to be particularly dangerous, it is also
significant that he already had asked the Defendant if there were
weapons in the car at the beginning of the stop, and that the
renewed questioning about guns came after Officer Santare had
decided not to pursue the traffic violations any further and was
preparing to end the stop.

10 Notably, the United States does not appear to dispute the
general principle that a de minimis extension of the stop after
the tasks tied to the traffic infraction are completed would be
unlawful. Rather, the Government argues that, in this case, the
tasks tied to the stop were not complete, or that there was consent
to extend the stop. See infra Part II.B.2 at 12.

10
additional step. Rather, Officer Santare described it as an
informal practice that he usually followed, not as a requirement
that he certainly would have adhered to on that occasion.
2. Justification for Extension of the Stop

Having found that the traffic stop was extended beyond the
time it took to complete the underlying purpose of the stop, the
court must now decide whether there was some independent
justification for the extension, specifically, reasonable
suspicion of additional criminal activity or the Defendant’s
consent to search. See United States v. Digiovanni, 650 F.3d 498,
507 (4th Cir. 2011) (“If a police officer seeks to prolong a
traffic stop to allow for investigation into a matter outside the
scope of the initial stop, he must possess reasonable suspicion or
receive the driver's consent.”). The body camera video and Officer
Santare’s testimony make clear that there was no reasonable
suspicion of additional criminal activity by the time Officer
Santare began talking about guns. While the initial confusion over
the Defendant’s identification documents understandably raised
some suspicion that the Defendant was intentionally concealing his
identity, that suspicion was dispelled when the Defendant
explained that he had changed his name. Throughout the traffic
stop, the Defendant was courteous and cooperative, and Officer
Santare testified that he had no particularized concerns about his

safety. The Defendant’s criminal history, while concerning, was

ll
not enough to provide reasonable suspicion by itself. United States
v. Sprinkle, 106 F.3d 613, 617 (4th Cir. 1997). In sum, there are
no articulable facts in the record to establish reasonable
suspicion of additional criminal activity at the time Officer
Santare began talking about guns.}?}

The Government argues, however, that the extension was also
justified because the Defendant verbally consented to a search of
his person. ECF No. 48 at 2. As a threshold matter, the Defendant’s
verbal consent to search his person is not valid, if it occurred
during an unlawful seizure. See Royer, 460 U.S. at 501 (finding
that the Defendant’s otherwise voluntary consent to search his
luggage was “tainted by the illegality” of his unlawful seizure).
Accordingly, the court must first determine whether the Defendant
consented to the extension of the stop, before turning to whether

he offered a valid verbal consent to the search of his person.

 

11 The United States points to five different facts supporting
reasonable suspicion to extend the stop: (1) neither the Defendant
nor the passenger were licensed to drive; (2) the Defendant’s
extensive criminal history and reported gang membership; (3) the
name discrepancy; (4) that both the Defendant and the passenger
appeared nervous; and (5) that the passenger said she was on
probation for a drug offense. ECF No. 40 at 9. As discussed above,
the first fact was not pursued by Officer Santare; the second and
fifth facts refer to the individuals’ criminal records and do not
support reasonable suspicion by themselves; and the third fact was
resolved by the time the topic turned to guns. The fourth fact is
somewhat contradicted by the body camera video and Officer
Santare’s testimony. More importantly, these facts do not relate
to any specific and articulable criminal activity. See, e.g.,
Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (stating that
reasonable suspicion must be that “criminal activity is afoot”).

 

12
In determining whether unrelated post-stop questioning was
consensual, the court must decide whether a reasonable person would

have felt free to leave. See Florida v. Bostick, 501 U.S. 429, 434

 

(1991). Factors that are relevant to this inquiry include whether
the officer handed back the driver’s license and registration and
whether the officer told the driver he was free to go. See Johnson,

555 U.S. at 333; United States v. LeCraft, 645 F. App’x 252, 255

 

(4th Cir. 2016). But see Ohio v. Robinette, 519 U.S. 33, 39-40

 

(1996) (rejecting a per se rule that an officer must always inform
the defendant he or she is free to go in order for consent to be
voluntary). If a reasonable driver would have felt free to
disregard the officer “and go about his business,” then there was
no longer a seizure, and any extension of the encounter was
consensual. Bostick, 501 U.S. at 434. Otherwise, the encounter
remains a seizure requiring further reasonable suspicion or other
justification, even if the defendant cooperates with the officer.

See United States v. Guerrero Espinoza, 462 F.3d 1302, 1310 (10th

 

Cir. 2006) (finding that the defendant’s decision to answer the
officer’s questions did not constitute consent to prolong the stop,
but rather was a product of his unlawful detention).

Here, the seizure clearly had not yet ended by the time
Officer Santare questioned the Defendant about guns. Officer
Santare did none of the things that usually signal to a driver

that the stop was over: he did not return the Defendant’s

13
identification card or registration, and he did not tell the
Defendant he was free to go. Moreover, his line of questioning was
pointed and insistent, was emphasized by a reference to “the
bosses,” and occurred while a second officer was speaking with the
passenger and two other officers were standing in close proximity
to the car. A reasonable defendant would not have thought that he
was free to ignore Officer Santare’s questions, much less to leave
the scene. Accordingly, the court finds that the Defendant did not
consent to the extension of the stop, and therefore that the
extension to further question him about weapons and search his
person was unlawful.!? Because the search of the Defendant’s person
occurred during this unlawful seizure, the evidence produced

during that search was a “direct result of an

 

12 Cf. United States v. Williams, 808 F.3d 238, 245-46 (4th
Cir. 2015) (finding that, under Rodriguez, even a “de minimis”
extension “after completion” of the stop is unlawful without
reasonable suspicion or the driver’s consent). There was no
reasonable suspicion here to justify the extension of the stop.
See supra Part II.B.2 at 11-12. Moreover, the Defendant’s verbal
consent to search his person was invalid, because it was tainted
by the illegal detention, see Royer, 460 U.S. at 501, and was
therefore coerced. See, e.g., Schneckloth v. Bustamonte, 412 U.S.
218, 227 (1973) (setting forth a “totality of the circumstances”
test for whether a consent search was the product of express or
implied coercion). As discussed in text, supra Part II.B.2 at 13-
14, the verbal consent to search occurred during the unlawful
extension of the stop, and the Defendant did not consent to that
extension or feel free to leave, so the verbal consent to search
is invalid as a matter of law.

14
unconstitutional . . . seizure” and must be excluded. Segura v.
United States, 468 U.S. 796, 804 (1984).
C. Search of the Car

At the hearing and in its briefing, the United States pointed
to three facts establishing probable cause to conduct a warrantless
search of the car under the automobile exception:/3 the suspected
heroin and large quantity of cash found during the search of the
Defendant’s person, the Defendant’s resistance after the suspected
heroin was discovered, and the passenger’s statements!4 that there
were drugs in the car. ECF No. 40 at 9-10. Each of these facts

occurred after, and as a result of, the unlawful extension of the

 

13 In addition to its argument that there was probable cause
to search the car, the United States also raised the inevitable
discovery doctrine, on the theory that the Norfolk Police
Department would have impounded the car and conducted an inventory
search. Response at 11; see Nix v. Williams, 467 U.S. 431, 444
(1984) (articulating the inevitable discovery rule). The record
does not show that the evidence would have been inevitably
discovered in this case, however. Officer Santare testified that
he would have permitted the Defendant to leave the car at the scene
or somewhere else in the vicinity, if the stop had resolved in a
warning or ticket. Officer Santare did say the Norfolk Police
Department would have impounded the car if he arrested the
Defendant, but, as noted above, the arrest was the fruit of an
unlawful seizure and search. See supra Part II.B.2 at 13-15; see
also supra note 2 (testimony that a driver may just get a “warning
out of the gate”).

14 The court notes that the United States provided little
evidence or argument on the passenger’s reliability or basis of
knowledge. See, e.g., Illinois v. Gates, 462 U.S. 213, 230 (1983).
In fact, at least one of the locations that the passenger pointed
to as containing drugs, the space behind the car’s radio, had no
drugs at all. See supra note 5.

15
stop and unlawful search of the Defendant’s person. Accordingly,
the court finds that the taint arising from that unlawful seizure
and search extends to the evidence found during the search of the
car. See Segura, 468 U.S. at 804 (explaining that the exclusionary
rule extends to indirect evidence of unconstitutional conduct).
III. Conclusion

While the initial traffic stop in this case was lawful,
Officer Santare’s discussion of guns, questioning about weapons,
and finally his request for consent to search the Defendant’s
person and then the car occurred after the “tasks related to the
traffic infraction” were completed. Rodriguez, 135 S. Ct. at 1614.
The Defendant was still seized at this time, because a reasonable
person would not have felt free to leave, but there was no
independent reasonable suspicion or valid consent justifying the
seizure. As a result, the court finds that the period of
questioning at issue, as well as the Defendant’s consent to search
his person, occurred during an unlawful seizure. Accordingly, the
evidence produced from the search of the Defendant’s person should

be suppressed. United States v. Rusher, 966 F.2d 868, 875 (4th

 

Cir. 1992) (“If the initial traffic stop was illegal or the
officers exceeded the stop's proper scope, the seized contraband
is excluded under the fruit of the poisonous tree doctrine.”).
Because the search of the car was a fruit of the unlawful search

of the Defendant’s person as well as the unlawful extension of the

16
traffic stop, the evidence found during the search of the car
should also be excluded. Segura, 468 U.S. at 804. The Defendant's
Motion, ECF No. 38, is GRANTED. The evidence seized during the
traffic stop from the searches of the Defendant’s person and the
car is SUPPRESSED.

The Clerk is DIRECTED to forward a copy of this Opinion to

counsel for the Defendant and the United States Attorney.

[sf ERS

Rebecca Beach Smith
Senior United States District Judge

IT IS SO ORDERED.

 

Rebecca Beach Smith
Senior United States District Judge

April 3 , 2020

Led
